Case 2:20-cv-01582-VAP-RAO Document 12 Filed 03/27/20 Page 1 of 2 Page ID #:1069



    1   THOMAS A. ZACCARO (SB# 183241)
        thomaszaccaro@paulhastings.com
    2   D. SCOTT CARLTON (SB# 239151)
        scottcarlton@paulhastings.com
    3   BRIAN S. KAEWERT (SB# 305140)
        briankaewert@paulhastings.com
    4   PAUL HASTINGS LLP
        515 South Flower Street
    5   Twenty-Fifth Floor
        Los Angeles, California 90071-2228
    6   Telephone: 1(213) 683-6000
        Facsimile: 1(213) 627-0705
    7
        Attorneys for Non-Party
    8   OFFICIAL COMMITTEE OF
        UNSECURED CREDITORS
    9   OF THE COMMONWEALTH
        OF ALL TITLE III DEBTORS
   10   (OTHER THAN COFINA AND PBA)
        and for Defendant PAUL HASTINGS LLP
   11
                           UNITED STATES DISTRICT COURT
   12

   13                    CENTRAL DISTRICT OF CALIFORNIA
   14
        ANDREW S. HENNIGAN,                 CASE NO. 2:20-CV-01582-VAP-RAO
   15
                      Plaintiff,            AMENDED ORDER GRANTING EX
   16                                       PARTE APPLICATION OF NON-
              vs.                           PARTY OFFICIAL COMMITTEE
   17                                       OF UNSECURED CREDITORS OF
        MCKINSEY &CO., INC., et al.,        ALL TITLE III DEBTORS (OTHER
   18                                       THAN COFINA AND PBA) AND
                      Defendants.           DEFENDANT PAUL HASTINGS
   19                                       SEEKING AN ORDER (1) SEALING
                                            ECF DOCUMENT NOS. 1 AND 1-1,
   20                                       AND (2) DIRECTING PLAINTIFF
                                            TO FILE AMENDED COMPLAINT
   21

   22                                        Action Filed: February 18, 2020

   23

   24
                                             Hon. Virginia A. Phillips
   25

   26

   27

   28
                                                        AMENDED ORDER GRANTING EX PARTE
                                                          APPLICATION TO SEAL COMPLAINT
Case 2:20-cv-01582-VAP-RAO Document 12 Filed 03/27/20 Page 2 of 2 Page ID #:1070



    1                                         ORDER
    2         The Court considered the ex parte application filed by Non-Party Official
    3   Committee of Unsecured Creditors of All Title III Debtors (Other Than COFINA
    4   and PBA) and Defendant Paul Hastings LLP seeking an Order (1) sealing ECF
    5   Document Nos. 1 and 1-1 and (2) directing Plaintiff to file an amended complaint
    6   and, based upon the application and related papers,
    7         It is hereby ORDERED that:
    8         1. ECF Document Nos. 1 and 1-1 (i.e., the Complaint) in the above-
    9            captioned matter shall be placed under seal;
   10         2. ECF Document Nos. 1 and 1-1 (i.e., the Complaint) in the above-
   11            captioned matter shall be removed from the public docket;
   12         3. Plaintiff shall cease efforts to serve the Complaint;
   13         4. Plaintiff shall file an amended complaint that omits privileged and
   14            attorney-work product information if he wishes to pursue his claims, no
   15            later than April 17, 2020.
   16

   17

   18

   19

   20
        Dated: March 27, 2020                  __________________________________
                                               The Honorable Virginia A. Phillips
   21                                          Chief United States District Judge
   22

   23

   24

   25

   26

   27

   28
                                                                AMENDED ORDER GRANTING EX PARTE
                                              -2-                 APPLICATION TO SEAL COMPLAINT
